        Case 3:20-cv-01713-RS Document 26 Filed 03/19/21 Page 1 of 2



 1 STEPHEN M. HAYES (SBN 83583)
   STEPHEN P. ELLINGSON (SBN 136505)
 2 CHERIE M. SUTHERLAND (SBN 217992)
   HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
   999 Skyway Road, Suite 310
 4 San Carlos, California 94070
   Telephone:    650.637.9100
 5 Facsimile:    650.637.8071

 6 Attorneys for Defendant
   STATE FARM GENERAL INSURANCE COMPANY
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10 DAVID HENDERSON and HEATHER                      CASE NO. 20-cv-01713 RS
   COOPER-ROTH,
11
                Plaintiffs,                         STIPULATION OF DISMISSAL;
12                                                  ORDER
        vs.                                         [Fed. Rule Civ. Proc., Rule 41(a)(1)
13
   STATE FARM GENERAL INSURANCE
14 COMPANY; and DOES 1-10,

15                      Defendants.

16
            IT IS HEREBY STIPULATED by plaintiffs David Henderson and Heather Cooper-Roth by
17
     and through her attorney of record, Daniel J. Marsh, Esq. of Hoge, Fenton, Jones & Appel, Inc. and
18
     defendant State Farm General Insurance Company through their attorney of record Stephen P.
19
     Ellingson of Hayes Scott Bonino Ellingson Guslani Simonson & Clause, LLP, that the above-
20
     captioned action be, and hereby is, DISMISSED WITH PREJUDICE pursuant to Federal Rules of
21
     Civil Procedure, rule 41(a)(1).
22
     Dated: March 18, 2021               HOGE, FENTON, JONES & APPEL, INC.
23

24                                       By         /S/ Daniel J. Marsh
                                                 DANIEL W. BALLESTEROS
25                                               DANIEL J. MARSH
                                                 Attorneys for Plaintiffs
26                                               DAVID HENDERSON and
                                                 HEATHER COOPER-ROTH
27

28

      1804465                            -1-
                STIPULATION OF DISMISSAL; [PROPOSED] ORDER – CASE NO. 20-cv-01713 RS
       Case 3:20-cv-01713-RS Document 26 Filed 03/19/21 Page 2 of 2



 1 Dated: March 18, 2021                HAYES SCOTT BONINO ELLINGSON
                                        GUSLANI SIMONSON & CLAUSE LLP
 2

 3                                      By        /S/ Stephen P. Ellingson
                                               STEPHEN M. HAYES
 4                                             STEPHEN P. ELLINGSON
                                               CHERIE M. SUTHERLAND
 5
                                               Attorneys for Defendant
 6                                             STATE FARM GENERAL INSURANCE
                                               COMPANY
 7

 8

 9

10                                      ORDER
           IT IS SO ORDERED.
11

12

13 Dated: March 19             , 2021
                                                   HONORABLE RICHARD SEEBORG
14                                                 UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1804465                                 -2-
               STIPULATION OF DISMISSAL; [PROPOSED] ORDER – CASE NO. 20-cv-01713 RS
